FILED
                             NOT FOR PUBLICATION                              APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBINSON GALAPIN LAT,                            No. 07-73464

               Petitioner,                       Agency No. A037-966-882

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Robinson Galapin Lat, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

government’s appeal from an immigration judge’s decision granting Lat



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal for legal permanent residents. We dismiss the petition for

review.

      We lack jurisdiction to review the BIA’s discretionary denial of Lat’s

application for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i).

      We also lack jurisdiction over Lat’s constitutional challenges to 8 U.S.C.

§ 1252(a)(2)(B)(i), because in light of our precedent the claims are not colorable.

See De Mercado v. Mukasey, 566 F.3d 810, 816 (9th Cir. 2009); Kalaw v. INS, 133
F.3d 1147, 1152 (9th Cir. 1997), superseded by statute on other grounds as stated

in Trejo-Mejia v. Holder, 593 F.3d 913, 915 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    07-73464